 1   McGREGOR W. SCOTT
     United States Attorney
 2   ERIC J. CHANG
     Special Assistant U.S. Attorney
 3   CHRISTOPHER S. HALES
     Assistant U.S. Attorney
 4   501 I Street, Suite 10-100
     Sacramento, CA 95814
 5   (916) 554-2700
     (916) 554-2900 FAX
 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        )   2:18-po-00287-CKD
                                                      )
12                       Plaintiff,                   )   STIPULATION AND ORDER TO CONTINUE
                                                      )   INITIAL APPEARANCE
13           v.                                       )
                                                      )
14   JOHN P. GRAY,                                    )   DATE: October 31, 2018
                                                      )   TIME: 9:30 a.m.
15                       Defendant.                   )   JUDGE: Hon. Carolyn K. Delaney
                                                      )
16                                                    )
                                                      )
17

18                                               STIPULATION
19          Plaintiff United States of America, by and through its counsel of record, and defendant, by and
20   through defendant’s counsel of record, hereby stipulate as follows:
21          1.      By previous order, the Court scheduled the defendant for an initial appearance on Case
22   Number 2:18-po-00287-CKD, containing violation numbers 7182982/CA52 and 7182983/CA52, on
23   October 31, 2018.
24          2.      By this stipulation, the parties now jointly move to continue the defendant’s initial
25   appearance to December 13, 2018, at 9:30 a.m.
26   IT IS SO STIPULATED.
27   ///
28   ///


     STIP & ORDER TO CONT IA                               1                                U.S. v. JOHN P. GRAY
 1   Dated: October 22, 2018                          McGREGOR W. SCOTT
                                                      United States Attorney
 2

 3                                                    /s/ Christopher S. Hales
                                                      CHRISTOPHER S. HALES
 4                                                    Assistant U.S. Attorney
 5

 6   Dated: October 22, 2018                          /s/ Linda C Allison
                                                      LINDA C. ALLISON
 7                                                    Counsel for Defendant
                                                      John P. Gray
 8
                                                      Approved via email 10/22/2018
 9

10

11                                            [Proposed] ORDER
12          It is hereby ordered that the initial appearance for Case Number 2:18-po-00287, containing
13   violation notice 7182982/CA52 and 7182983/CA52, is continued to December 13, 2018, at 9:30 a.m.
14          IT IS SO ORDERED.
15   Dated: October 22, 2018
16

17

18

19

20

21

22

23

24

25

26

27

28


     STIP & ORDER TO CONT IA                            2                               U.S. v. JOHN P. GRAY
